UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 11-2212


BRIAN CHARLES VAETH,

                Plaintiff – Appellant,

          v.

MAYOR AND CITY COUNCIL OF BALTIMORE CITY, a municipal
corporation; BOARD OF TRUSTEES OF THE FIRE AND POLICE
EMPLOYEES' RETIREMENT SYSTEM OF THE CITY OF BALTIMORE, a
body politic and corporate; GEORGE NILSON, individually and
in his official capacity as City Solicitor; JAMES LEVY, MD,
individually and in his capacity as Medical Director;
FREDERICK MCGRATH, individually and in his capacity as
Hearing Examiner for the Fire and Police Employees'
Retirement System of the City of Baltimore; THOMAS P.
TANEYHILL, in his capacity as Executive Director, Fire and
Police Employees' Retirement System of the City of
Baltimore; STEPHAN G. FUGATE, in his capacity as former
Board Chairman, Fire and Police Employees' Retirement
System of the City of Baltimore; JAMES T. CLACK, in his
capacity as Chief of the Baltimore City Fire Department,

                Defendants – Appellees,

          and

ROBERT J. SLEDGESKI, in his capacity as President of IAFF
Local 734 Baltimore Firefighters,

                Defendant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     William D. Quarles, Jr., District
Judge. (1:11-cv-00182-WDQ)
Submitted:   March 29, 2012               Decided:   April 6, 2012


Before WILKINSON, AGEE, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Brian Charles Vaeth, Appellant Pro Se. Sabrina Willis, BALTIMORE
CITY   DEPARTMENT  OF   LAW,  Baltimore,  Maryland;  Christopher
Roderick Ryon, OFFICE OF THE ATTORNEY GENERAL OF MARYLAND,
Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

           Brian Charles Vaeth appeals the district court’s order

dismissing his action raising various state and federal claims

in connection with his termination from employment.                        We have

reviewed the record and find no reversible error.                   Accordingly,

we   affirm    for   the     reasons   stated      by    the    district    court.

Vaeth v. Mayor and City Council, No. 1:11-cv-00182-WDQ (D. Md.

Jan. 3, 2011).       We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before   the   court   and    argument     would   not    aid    the   decisional

process.

                                                                           AFFIRMED




                                       3